DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 4-7, 10, 12, 15-17 and 19-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CIOCHINA-DUCHESNE et al. (US 20200007369) (hereinafter CIOCHINA-DUCHESNE).

    PNG
    media_image1.png
    426
    559
    media_image1.png
    Greyscale

	Regarding claims 1 and 23:
As shown in figures 1-14, CIOCHINA-DUCHESNE discloses a method of wireless communication performed by a wireless communication device (par 0048, see the communication between base station and user equipment UE in figures 1-14), comprising: 
receiving, from a base station (BS) (see base station in figures 12-14), an indication of an inter-beam phase factor tracking reference signal (see an indication of an inter-beam phase factor tracking reference signal (PRTS) from base station in figures 12-14.  Also, see 201, 203 in figure 2, par 0072, 0077-0094) (in paragraph 0083 of the specification of instant application, the applicant discloses “The inter-beam phase factor tracking reference signal may be a new reference signal that is introduced for the specific purpose of tracking inter-beam phase changes, may be another reference signal (e.g., a channel state information reference signal (CSI-RS) and/or the like) that is repurposed and transmitted at a high frequency (e.g., such that the reference signal is transmitted often enough to track rapid changes in inter-beam phase), and/or the like. The inter-beam phase factor tracking reference signal may be on-demand (e.g., may be triggered by a request for the inter-beam phase factor tracking reference signal), may be BS-configured, and/or the like.”.  Thus, the examiner makes his broadest reasonable interpretation in light of the applicant’s specification that “inserting a reference signal for phase tracking” to be “an inter-beam phase factor tracking reference signal”.  See abstract) configuration for inter-beam phase factor tracking (see TPRS in figures 2-9, 12-14) (abstract, par 0072, 0077-0094), 
wherein at least one of the wireless communication device (see the UE in figures 12-14) or the BS performs multi-beam combining over at least two static directions (the uplink and down link transmission between base station and UE shown in figure 12 interpreted to be at least two static directions) (see the equations par 0077-0094 combining multi-beam) or beams from one or more antenna panels; and 
performing one or more measurements (phase error estimate interpreted to be performing one or more measurements.  See par 0029, 0042, 0085-0094) of an inter-beam phase factor tracking reference signal based at least in part on the inter-beam phase factor tracking reference signal configuration (in paragraph 0092 of the specification of instant application, the applicant define phase factor as: “For example, the inter-beam phase factor tracking reference signal configuration may identify one or more frequencies, subcarriers, component carriers, resource elements, resource blocks, symbols, slots, and/or the like in which the BS is to transmit the inter-beam phase factor tracking reference signal.”  Thus, the examiner makes his broadest reasonable interpretation in light of the specification that phase tracking symbols in one discrete Fourier transformation spread orthogonal frequency division multiplexing symbol carrying reference signal for phase tracking (par 0071) interpreted to be phase factor tracking reference signal) (see figure 2, par 0087-0094).
CIOCHINA-DUCHESNE also teaches a memory (13 in figure 10); and one or more processors (12 in figure 10) operatively coupled to the memory (13 in figure 10) as recited in claim 23.

Regarding claims 2 and 24:
CIOCHINA-DUCHESNE further discloses wherein the inter-beam phase factor tracking reference signal configuration indicates that the BS is to periodically transmit the inter-beam phase factor tracking reference signal (figure 14 shows BS is to periodically transmit the inter-beam phase factor tracking reference signal.  Also see figure 11, par 0017, 0141); and wherein performing one or more measurements of an inter-beam phase factor tracking reference signal comprises: performing one or more measurements of each periodic transmission of the inter-beam phase factor tracking reference signal (figures 11, 14, par 0017, 0085-0094).

Regarding claim 4:
CIOCHINA-DUCHESNE further discloses wherein the inter-beam phase factor tracking reference signal comprises: a reference signal specific to inter-beam phase factor tracking (abstract, par 0072, 0077-0094).

Regarding claim 5:
CIOCHINA-DUCHESNE further discloses wherein a periodicity of the inter-beam phase factor tracking reference signal (see figures 11 and 14) is based at least in part on at least one of: 
mobility information associated with the wireless communication device (see UE capability information transmitted by the UE and received by the base station in figure 14, par 0135), 
Doppler information associated with the wireless communication device, or 
a request from the wireless communication device for a particular periodicity.

Regarding claim 6:
CIOCHINA-DUCHESNE further discloses wherein the inter-beam phase factor tracking reference signal configuration indicates that the BS is to aperiodically (see the aperiodically phase factor tracking reference signal (PTRS) in figure 12) or semi-persistently transmit the inter-beam phase factor tracking reference signal (see the semi-persistently transmit the inter-beam phase factor tracking reference signal (PTRS) in figure 13).

Regarding claims 7 and 25:
CIOCHINA-DUCHESNE further discloses determining, based at least in part on respective results of the one or more measurements of the inter-beam phase factor tracking reference signal, a set of inter- beam phase factors for the wireless communication device (see the grouping of reference signal for phase tracking in figure 11.  Par 0117-0121); and determining, based at least in part on the set of inter-beam phase factors for the wireless communication device, an estimated combined beam of a set of multi-beam weights for multi-beam combining over at least two static directions (the uplink and down link transmission between base station and UE shown in figure 12 interpreted to be at least two static directions) (see the equations par 0029, 0033, 0077-0094 combining multi-beam) or at least two beams from one or more antenna panels of the wireless communication device.

Regarding claim 10:
CIOCHINA-DUCHESNE further discloses performing an uplink transmission to the BS using the estimated combined beam (see the PTRS transmission from UE to the base station in figure 12), or receiving a downlink transmission from the BS using the estimated combined beam.

Regarding claims 12 and 26:
CIOCHINA-DUCHESNE further discloses determining, based at least in part on results of the one or more measurements of the inter-beam phase factor tracking reference signal phase error estimate interpreted to be performing one or more measurements.  See par 0029, 0042, 0085-0094), a set of inter-beam phase factors (see figures 2 and 11) for the BS; and transmitting, to the BS, an indication of the set of inter-beam phase factor (see figures 2 and 11, par 0071, 0087-0094).

Regarding claim 15:
CIOCHINA-DUCHESNE further discloses wherein the wireless communication device comprises: a user equipment (see the user equipment UE in figure 12-14) or another BS communicatively connected with the BS via a wireless backhaul.

Regarding claims 16 and 27:
As shown in figures 1-14, CIOCHINA-DUCHESNE discloses a method of wireless communication performed by a base station (BS) par 0048, see the communication between base station and user equipment UE in figures 1-14), comprising: 0097-113752195759 
configuring an inter-beam phase factor tracking reference signal configuration for inter-beam phase factor tracking (in paragraph 0092 of the specification of instant application, the applicant define phase factor as: “For example, the inter-beam phase factor tracking reference signal configuration may identify one or more frequencies, subcarriers, component carriers, resource elements, resource blocks, symbols, slots, and/or the like in which the BS is to transmit the inter-beam phase factor tracking reference signal.”  Thus, the examiner makes his broadest reasonable interpretation in light of the specification that phase tracking symbols in one discrete Fourier transformation spread orthogonal frequency division multiplexing symbol carrying reference signal for phase tracking (par 0071) interpreted to be phase factor tracking reference signal) (see figure 2, par 0087-0094), 
wherein at least one of a user equipment (UE) or the BS (see the UE and base station in figures 12-14) performs multi- beam combining over at least two static directions (the uplink and down link transmission between base station and UE shown in figure 12 interpreted to be at least two static directions) (see the equations par 0077-0094 combining multi-beam) or beams from one or more antenna panels; and 
transmitting, to the UE, an indication of the inter-beam phase factor tracking reference signal configuration (figures 12-14 shows that base station is transmitting an indication of an inter-beam phase factor tracking reference signal (PRST) to the UE.  Also, see 201, 203 in figure 2, par 0072, 0077-0094).
CIOCHINA-DUCHESNE also teaches a memory (13 in figure 10); and one or more processors (12 in figure 10) operatively coupled to the memory (13 in figure 10) as recited in claim 27.

Regarding claims 17 and 28:
CIOCHINA-DUCHESNE further discloses configuring the inter-beam phase factor tracking reference signal configuration to indicate that the BS is to transmit an inter-beam phase factor tracking reference signal at a periodicity (figure 14 shows BS is to periodically transmit the inter-beam phase factor tracking reference signal.  Also see figure 11, par 0017, 0141); and wherein the method further comprises: transmitting an inter-beam phase factor tracking reference signal at the periodicity indicated in the inter-beam phase factor tracking reference signal configuration (figures 11, 14, par 0017, 0085-0094).

Regarding claim 19:
CIOCHINA-DUCHESNE further discloses a reference signal specific to inter-beam phase factor tracking (abstract, par 0072, 0077-0094).  


Regarding claim 20:
CIOCHINA-DUCHESNE further discloses wherein a periodicity of the inter-beam phase factor tracking reference signal (see figures 11 and 14) is based at least in part on at least one of: 
mobility information received from the UE (see UE capability information received by the base station in figure 14, par 0135), 
Doppler information received from the UE, or 
a request for a particular periodicity received from the UE.  

Regarding claims 21 and 29:
CIOCHINA-DUCHESNE further wherein configuring the inter-beam phase factor tracking reference signal configuration comprises configuring the inter-beam phase factor tracking reference signal configuration to indicate that the BS is to aperiodically (see the aperiodically phase factor tracking reference signal (PTRS) in figure 12) or semi-persistently transmit the inter-beam phase factor tracking reference signal (see the semi-persistently transmit the inter-beam phase factor tracking reference signal (PTRS) in figure 13).

Regarding claims 22 and 30:
CIOCHINA-DUCHESNE further comprising: 
receiving an indication of a set of inter-beam phase factors for the BS (see the grouping of reference signal for phase tracking in figure 11.  Par 0117-0121); 
determining, based at least in part on the set of inter-beam phase factors, an estimated combined beam of a set of multi-beam weights for multi-beam combining over at least two static directions (the uplink and down link transmission between base station and UE shown in figure 12 interpreted to be at least two static directions) (see the equations par 0029, 0033, 0077-0094 combining multi-beam) or at least two beams from one or more antenna panels of the BS; and 
performing a downlink transmission to the UE using the estimated combined beam (see the PTRS transmission from the base station to the UE in figures 12-14), or 
receiving an uplink transmission from the UE using the estimated combined beam.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CIOCHINA-DUCHESNE in view of WANG et al. (US 20190149295) (hereinafter WANG).

Regarding claim 11:
CIOCHINA-DUCHESNE further discloses wherein the wireless communication device comprises: and wherein determining the set of inter-beam phase factors for the wireless communication device (abstract, par 0072, 0077-0094) comprises at least one of: 
determining the set of inter-beam phase factors to assist with polarization-based transmissions of the other BS (the uplink and down link transmission between base station and UE shown in figure 12 interpreted to be polarization-based transmissions) (see the equations par 0029, 0033, 0077-0094 combining multi-beam), or 
determining the set of inter-beam phase factors to compensate for environmental effects on the wireless backhaul.
CIOCHINA-DUCHESNE discloses all of the subject matter as described above except for specifically teaching another BS communicatively connected with the BS via a wireless backhaul.
However, WANG in the same field of endeavor teaches another BS (14B in figure 6) communicatively connected with the BS (14A in figure 6) via a wireless backhaul (in paragraph 0048 WANG teaches “In some variants, uplink and downlink may also be used to described wireless communication between network nodes, e.g. for wireless backhaul and/or relay communication and/or (wireless) network communication for example between base stations or similar network nodes”).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use a wireless backhaul as taught by WANG to modify the system and method of CIOCHINA-DUCHESNE in order to provide transmission links between base stations (par 0048) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Allowable Subject Matter
8.	Claims 3, 8-9, 13-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, CIOCHINA-DUCHESNE does not teach or suggest 
wherein the inter-beam phase factor tracking reference signal comprises: a channel state information reference signal (CSI-RS) with a shortest periodicity among a hierarchy of a plurality of CSI-RS periodicities.
The prior art of record, CIOCHINA-DUCHESNE does not teach or suggest wherein determining the set of inter-beam phase factors for the wireless communication device comprises: 0097-113750195759 determining the set of inter-beam phase factors to reduce or minimize loss in array gain over an overlap region of the at least two static directions or the at least two beams at the wireless communication device.
The prior art of record, CIOCHINA-DUCHESNE does not teach or suggest wherein determining the set of inter-beam phase factors for the wireless communication device comprises: determining the set of inter-beam phase factors to increase or maximize equivalent isotropically radiated power for uplink transmissions to the BS.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/           Primary Examiner, Art Unit 2631